UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6239


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAVID MCDOWELL ROBINSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:07-cr-00087-RDB-1; 1:13-cv-00300-RDB)


Submitted:   May 29, 2014                  Decided:   June 4, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David McDowell Robinson, Appellant Pro Se.     Jefferson McClure
Gray, Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              David McDowell Robinson seeks to appeal the district

court’s order denying his Fed. R. Civ. P. 60(b)(4) motion and,

in the alternative, construing it as a motion under 28 U.S.C.

§ 2255 (2012) and dismissing it as untimely.                          The order is not

appealable      unless        a    circuit         justice     or     judge       issues     a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate       of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies    this    standard      by

demonstrating        that     reasonable           jurists    would       find     that    the

district      court’s      assessment      of       the    constitutional         claims    is

debatable     or     wrong.        Slack   v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Robinson has not made the requisite showing.                            Accordingly,

we deny a certificate of appealability and dismiss the appeal.



                                               2
We   dispense   with   oral   argument   because    the   facts   and   legal

contentions     are   adequately   presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




                                     3